
	

113 HR 178 IH: End Pensions in Congress Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 178
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  termination of further retirement benefits for Members of Congress, except the
		  right to continue participating in the Thrift Savings Plan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Pensions in Congress
			 Act or the EPIC
			 Act.
		2.Amendments
			 relating to the Civil Service Retirement System
			(a)In
			 generalSubchapter III of chapter 83 of title 5, United States
			 Code, is amended by inserting after section 8335 the following:
				
					8335a.Termination
				of further retirement coverage of Members of Congress
						(a)In
				generalNotwithstanding any
				other provision of this subchapter and subject to subsection (f), effective as
				of the date of enactment of this section—
							(1)a Member shall not
				be subject to this subchapter for any further period of time; and
							(2)no further
				Government contributions or deductions from basic pay may be made with respect
				to such Member for deposit in the Treasury of the United States to the credit
				of the Fund.
							(b)Prior rights not
				affectedNothing in subsection (a) shall be considered to
				nullify, modify, or otherwise affect any right, entitlement, or benefit under
				this subchapter with respect to any Member covering any period prior to the
				date of enactment of this section.
						(c)Right To
				participate in thrift savings plan not affectedNothing in
				subsection (a) shall affect the eligibility of a Member to participate in the
				Thrift Savings Plan in accordance with otherwise applicable provisions of
				law.
						(d)RegulationsAny
				regulations necessary to carry out this section may—
							(1)except with
				respect to matters under subparagraph (B), be prescribed by the Director of the
				Office of Personnel Management; and
							(2)with respect to
				matters relating to the Thrift Savings Plan, be prescribed by the Executive
				Director (as defined by section 8401(13)).
							(e)ExclusionFor
				purposes of this section, the term Member does not include the
				Vice President.
						(f)Opt-InNot later than 90 days after the date of
				enactment of this section, a Member covered by this subchapter as of such date
				may elect, by giving notice in writing to the official by whom he is paid, to
				remain subject to this
				subchapter.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 83 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8335 the following:
				
					
						8335a. Termination of further retirement
				coverage of Members of
				Congress.
					
					.
			3.Amendments
			 relating to the Federal Employees’ Retirement System
			(a)In
			 generalSubchapter II of chapter 84 of title 5, United States
			 Code, is amended by inserting after section 8425 the following:
				
					8425a.Termination
				of further retirement coverage of Members of Congress
						(a)In
				generalNotwithstanding any
				other provision of this chapter, effective as of the date of enactment of this
				section—
							(1)subject to
				subsection (f), in the case of an individual who first becomes a Member before
				such date of enactment—
								(A)such Member shall
				not be subject to this chapter for any further period of time after such date
				of enactment; and
								(B)no further
				Government contributions or deductions from basic pay may be made with respect
				to such Member for deposit in the Treasury of the United States to the credit
				of the Fund; and
								(2)in the case of an
				individual who first becomes a Member on or after such date of
				enactment—
								(A)such Member shall
				not be subject to this chapter; and
								(B)no Government
				contributions or deductions from basic pay may be made with respect to such
				Member for deposit in the Treasury of the United States to the credit of the
				Civil Service Retirement and Disability Fund.
								(b)Prior rights not
				affectedNothing in subsection (a) shall be considered to
				nullify, modify, or otherwise affect any right, entitlement, or benefit under
				this chapter with respect to any Member covering any period prior to the date
				of enactment of this section.
						(c)Right To
				participate in thrift savings plan not affectedNothing in
				subsection (a) shall affect the eligibility of a Member to participate in the
				Thrift Savings Plan in accordance with otherwise applicable provisions of
				law.
						(d)Regulations
							(1)In
				generalAny regulations necessary to carry out this section
				may—
								(A)except with
				respect to matters under subparagraph (B), be prescribed by the Director of the
				Office of Personnel Management; and
								(B)with respect to
				matters relating to the Thrift Savings Plan, be prescribed by the Executive
				Director (as defined by section 8401(13)).
								(2)RefundsNotwithstanding
				subsection (b), the regulations under paragraph (1)(A) shall, in the case of a
				Member who has not completed at least 5 years of civilian service as of the
				date of enactment of this section, provide that the lump-sum credit shall be
				payable to such Member to the same extent and in the same manner as if such
				Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date
				of enactment.
							(e)ExclusionFor
				purposes of this section, the term Member does not include the
				Vice President.
						(f)Opt-InNot later than 90 days after the date of
				enactment of this section, a Member covered by this chapter as of such date may
				elect, by giving notice in writing to the official by whom he is paid, to
				remain subject to this
				chapter.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 84 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8425 the following:
				
					
						8425a. Termination of further retirement
				coverage of Members of
				Congress.
					
					.
			
